Citation Nr: 0404765	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from November 
1967 to November 1970 and from October 1971 to December 1994.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In June 2003, the Board remanded the veteran's claim to the 
RO.  The case has been returned to the Board and is ready for 
further review.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  



REMAND

The veteran seeks an increased evaluation for his right knee 
disability.  The record contains one page of a VA outpatient 
orthopedic consultation dated on March 9, 2001.  This report 
is apparently incomplete since only discussion of the present 
illness and the past history is noted.  The Board believes 
that a search for the complete examination report should be 
conducted.  

The veteran was examined by VA in May 2003.  That examination 
report did not provide sufficient data to fully evaluate the 
veteran's right knee disability.  

In view of the forgoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue here that has not already been 
made part of the record.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  Of particular 
interest are all VA treatment records for 
the veteran including a complete report 
of the March 2001 orthopedic consultation 
as noted above.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate the veteran's right knee 
complaints.  The veteran must be informed 
of the potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims file and a copy of this Remand 
must be made available to the examiner 
for review, and the examiner must 
indicate in the examination report that 
this has been accomplished.  Any 
necessary tests and studies should be 
performed, and range of motion must be 
provided in degrees to include motion 
performed without pain and motion 
accompanied by pain.  

The examiner must note the extent of any 
instability and evidence of locking.  The 
examiner must comment on the extent of 
any incoordination, weakened movement, 
and excess fatigability on use.  The 
examiner must comment on whether there is 
any objective evidence of pain and on all 
functional loss due to pain.  It should 
be noted if there are any additional 
limits on functional ability of the right 
knee on repeated use or during flare-ups 
and if there is any atrophy or any other 
manifestations of disuse.  Complete 
rationale must be provided for any 
opinions or conclusions reached.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should adjudicate the issue on appeal on 
a de novo basis.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  




Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




